Rice, J.
— The report of referees is in proper form. There is no suggestion of improper conduct, error or mistake on the part of the referees, nor that the fees by them charged were excessive or unreasonable. The report as originally presented was defective in form and was recommitted for correction in that respect, and returned to Court in a new draft. Complaint is made that the referees did not return their original report so that it might appear by comparison whether the referees had complied with the instructions of the Court. The evidence introduced shows that the corrections made by the referees were in matters of form only. This testimony is objected to as incompetent. If stricken out, the result must be the same, as the presumption, in the absence of the proof, would be that the referees had done their duty. The burden is on the objecting party to impeach a report of the referees. If the objection had been taken that the referees had taxed exorbitant or unreasonable fees, the Court would have recommitted the report, with instructions that their fees be set out specifically, to the end that it might determine whether they were reasonable. Report accepted.
Shepley, C. J., and Wells, Howard and Hathaway, J. J,, concurred.